393 F.2d 937
Charles Leroy CHILDRESS, Appellant,v.UNITED STATES of America, Appellee.
No. 25474.
United States Court of Appeals Fifth Circuit.
May 16, 1968.

Charles Leroy Childress, pro se.
Jeremiah Handy, Asst. U.S. Atty., San Antonio, Tex., Ernest Morgan, U.S. Atty., Western District of Texas, Jeremiah Handy, Asst. U.S. Atty., San Antonio, Tex., for appellee.
Before TUTTLE and SIMPSON, Circuit Judges, and BREWSTER, District judge.
PER CURIAM:


1
The judgment of the trial court denying relief under Section 2255 is affirmed.